Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 30 June 2020 as applied to claims 1-4 have been fully considered but they are not persuasive. 
	The Applicants, on page 4, line 15 through page 5, line 10, argue that the claimed energy storage device can provide unexpected result, as shown in Table 1. And, neither Matsuoka nor Ikeda focuses on columbic efficiency in charge-discharge cycles in a state where the electrode assembly is pressurized a 100 Ka (as shown in Examples 1-6 and Comparative Examples 1-5 in Table 1.
	In response,
	Claim 1 recites that a surface pressure acting on the outer case is 1kPa or more. Table 1 does not appear to provide any comparative data on either side of 100 kPa demonstrating its effect on the coulombic efficiency,

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 stand rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2014/0255796) in view of Ikeda (US 9,118,085).
Claim 1:	Matsuoka et al. in an energy storage device (100) comprising: 
an electrode assembly including a negative electrode (130/150) and a positive electrode (120/140) that are stacked on each other with a separator (110) interposed therebetween (110); 
a nonaqueous electrolyte (paragraphs [0058]-[0059]) containing a nonaqueous solvent (paragraphs [0060]-[0065]); 
a flat outer case (160) housing the electrode assembly and the nonaqueous electrolyte; 
the nonaqueous solvent contains a fluorinated cyclic carbonate (paragraph [0079]). and 
the nonaqueous electrolyte has an electric conductivity at 25 oC. of 0.75 S/m or more (paragraph [0058]). See also entire document.
Matsuoka et al. do not disclose that the electrode assembly is disposed in the outer case in a compressed state so that the electrode assembly is pressurized in a direction of stack; and,
a surface pressure acting on the outer case in the direction of stack is 1 kPa or more.
Ikeda in Figures 6 and 7 disclose an electrode assembly (electrode body 80) disposed in an outer case (70) in a compressed state (via restraining plates 60A and 60B) so that the electrode assembly is pressurized in a direction of stack; and,
a surface pressure acting on the outer case in the direction of stack is 1 kPa or more (4 to 50 kgf /cm2)(392 – 4903 Kpa)(col. 10: 22-col. 11: 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy storage device of Matsuoka et al. in light of the teaching of Ikeda.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery having superior cycle life that would have been able to maintain battery output over a long period of time (col. 2: 14-23).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Matsuoka et al. disclose that a volume percentage of the fluorinated cyclic carbonate in the nonaqueous solvent is 3 vol % or more and 50 vol % or less (10 and 13 vol. % as per Table 7, No. S18, S19, S24, S26 and S26).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Matsuoka et al. further disclose that the fluorinated cyclic carbonate is fluoroethylene carbonate (FEC).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Ikeda further discloses a pressing member (pressure plate 60A and 60B) that pressurizes the electrode assembly in the direction of stack.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has not pointed out where the new claim is supported, nor does there appear to be a written description of the claim limitation ‘1.4 S/m or less’ in the application as filed.
Applicants indicate that support for such feature exists in, for example Table 1 of the subject specification. But nowhere in Table 1 does there appear to be support “1.4 S/m or less”.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 9,118,085) in view of Matsuoka et al. (US 2014/0255796) and, further in view of Yamamoto et al. (US 20170271671).
Claim 1:	Ikeda discloses an energy storage unit device comprising an electrode assembly (electrode body 80) including a negative electrode (20) and a positive electrode (10) that are stacked (laminated) on each other with a separator (30) interposed therebetween;
a nonaqueous electrolyte containing a nonaqueous solvent (col. 9: 55-col. 10: 3); 
an outer case (70) housing the electrode assembly and the nonaqueous electrolyte,
wherein the electrode assembly is disposed in the outer case in a compressed state so that the electrode assembly is pressured in a direction of stack; and
a surface pressure acting on the outer case in the direction of stack is 1 kPa or more (4 to 50 kgf /cm2)(392 – 4903 Kpa)(col. 10: 22-col. 11: 13).
Ikeda does not disclose that the nonaqueous solvent contains a fluorinated cyclic carbonate, and the nonaqueous electrolyte has an electric conductivity at 0.25 oC of 0.75 S/m or more.
Matsuoka et al. disclose a nonaqueous electrolyte battery wherein the electrolyte contains a fluorinated cyclic carbonate (paragraphs [0079]-[0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte of Ikeda by incorporating the fluorinated cyclic carbonate of Matsuoka et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an additive that would have protected the electrode and, would have contributed to improving the performance of the non-aqueous electrolyte solution and the battery (paragraph [0079]).
The Ikeda combination does not disclose that the nonaqueous electrolyte has an electric conductivity at 0.25 oC of 0.75 S/m or more.
Yamamoto et al. disclose a nonaqueous electrolyte battery wherein the nonaqueous electrolyte has an electric conductivity at 0.25 oC of 0.75 S/m or more (not less than 7 mS/cm (0.7 S/m) and not more than 10 mS/cm (1.0 S/m) (paragraph [0110] and paragraphs [0096]-[0113]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte of the Ikeda combination such that the has an electric conductivity at 0.25 oC of 0.75 S/m or more, as taught in Yamamoto et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an electrolyte that would have exhibited in increase in conductivity (paragraph [0100].
Claims 5 and 6:	The rejection of claims 5 and 6 are as set forth above in claim 1 wherein 1 wherein Yamamoto et al. disclose that the electric conductivity at 25 oC of the nonaqueous electrolyte is less than 1.4 S/m (claim 5) or 0.95 S/m or less (claim 6).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729